Citation Nr: 1737164	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  11-05 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable disability rating for lachrymal duct closure with collagen eye plugs (dry eye syndrome). 

2.  Entitlement to service connection for enlarged lymph nodes of the left neck, submandibular, cervical, and left apical areas (enlarged lymph nodes disorder).

3.  Entitlement to an initial disability rating in excess of 10 percent for connective tissue disorder. 

4.  Entitlement to an initial disability rating in excess of 10 percent for seborrhea of the scalp. 

5.  Entitlement to an initial compensable disability rating for a post-operative left inguinal hernia. 

6.  Entitlement to an initial compensable disability rating for headaches.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to September 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Agency of Original Jurisdiction (AOJ) over these matters is the RO in Providence, Rhode Island. 

The Veteran testified before a Veterans Law Judge (VLJ) sitting at the Central Office in Washington, D.C. in May 2017.  A transcript of the hearing is included in the claims file.

Additional medical evidence has been associated with the claims file after the issuance of the last statement of the case (SOC); however, the Veteran waived her right to have the RO consider this evidence prior to a Board decision in May 2017 and June 2017 statements.

The issues of entitlement to service connection for an enlarged lymph nodes disorder and entitlements to increased ratings for connective tissue disorder, seborrhea of the scalp, left inguinal hernia, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

After affording the Veteran the benefit of the doubt, her dry eye syndrome manifested with symptoms in both eyes during the entire appellate period.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent, but not higher, for dry eye syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.79, Diagnostic Code (DC) 6099-6025 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran is seeking an initial compensable disability rating for her bilateral dry eye syndrome symptoms.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The evidence shows that the Veteran appealed the initially assigned rating for this disability following the grant of service connection; thus, the appeal period stems from October 1, 2008.    

The Veteran's eye disability is rated as noncompensable under 38 C.F.R. § 4.79, DC 6009-6025.  DC 6025 provides for a 10 percent rating based on disorders of the lacrimal apparatus when one eye is involved.  A maximum 20 percent disability rating is assigned for disorders of the lacrimal apparatus when both eyes are involved.  Id. 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection has been in effect for the Veteran's bilateral dry eye syndrome since October 1, 2008, the day after her separation from active duty service.  Service treatment records, including a February 2008 report of medical examination, show that she had dry eye symptoms in both eyes.  

Post-service private and VA treatment records also show that she experienced dry eye syndrome symptoms in both eyes.  Specifically, a June 2008 private treatment record showed a diagnosis of dry eye syndrome in both eyes.  She also complained of dryness and scratchiness in the eyes in a September 2008 private medical record, but she did not experience any pain, discharge, photophobia, red eyes, or growth on the eyes.  Many additional private and Army hospital treatment records since this time, including in May 2011, August 2012, August 2015, August 2016, and March 2017, show the presence of dry eye symptoms in both eyes.  Similarly, diagnoses or symptoms of bilateral dry eye syndrome were noted in many VA treatment records, including in June 2009, August 2009, April 2011, and March 2017. 

During a June 2008 VA examination, the Veteran stated that her symptoms began in 2005 and that she treated them with over the counter medication, including eye drops.  The examiner noted that an optometrist placed plugs in her nasolacrimal ducts, which helped her symptoms but she still required the use of daily eye drops.  

During a June 2010 VA examination of the eyes, the Veteran complained of redness, swelling, sensitivity to light, and blurred vision, but she did not have any pain, distorted vision, enlarged images, discharge, glare, haloes, floaters, or watering of the eyes.  Following a physical examination, the examiner changed the Veteran's diagnosis of lachrymal duct closure with collagen eye plugs to dry eye syndrome, and noted that she had tearing with irritation and redness, which was worse during windy conditions.  The examiner also noted that both eye ducts had plugs and that a slit lamp examination showed a thin tear film in both eyes.  

In addition to the medical evidence noted above, the Veteran testified during the May 2017 Board hearing that she had severe dry eyes.  She endorsed symptoms of swelling, which sometimes caused infections that were treated with steroids.  She also testified that she must wear sunglasses and that she used two types of eye drops to treat her symptoms.  

Given this evidence, and after affording the Veteran the benefit of the doubt, her dry eye syndrome manifested with symptoms in both eyes during the entire appellate period.  The record, including the Veteran's service treatment records, private and VA treatment records, and the Veteran's lay statements, shows that she experienced dry eye syndrome symptoms in both eyes since active duty service.  The Schedule provides for a 20 percent disability rating for disorders of the lacrimal apparatus when both eyes are involved.  See 38 C.F.R. § 4.79, DC 6099-6025.  However, a disability rating in excess of 20 percent is not warranted at any time during the appeal as this is the maximum schedular disability rating for this disability.  Additionally, her disability picture is not so unique as to be outside of what is contemplated by the schedular rating, namely, symptoms involving the lacrimal apparatus.  

Accordingly, after applying the benefit of the doubt, the Veteran's dry eye syndrome disorder warrants a 20 percent disability rating, but not higher, since October 1, 2008.  Thus, the claim must be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.159; Gilbert, 1 Vet. App. at 49.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record in regard to the increased rating claim for dry eye syndrome.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial disability rating of 20 percent, but not higher, for dry eye syndrome is granted.  


REMAND

The Board must remand the issues of entitlement to service connection for an enlarged lymph nodes disorder and entitlements to increased ratings for connective tissue disorder, seborrhea of the scalp, left inguinal hernia, and headaches for VA examinations.  

The Veteran's service connection claim for an enlarged lymph nodes disorder must be remanded for a VA examination to determine whether the Veteran's symptoms of enlarged lymph nodes and throat swelling, which were noted in multiple medical records and during the May 2017 Board hearing, are associated with a diagnosable disorder.  Additionally, while the Veteran's service treatment records show many instances where the Veteran was treated for enlarged lymph nodes and thyroidism, the claims file does not contain a medical opinion addressing whether the Veteran's current enlarged lymph nodes disorder of the neck, submandibular, cervical, and left apical areas, if any such disorder is present, is caused by or otherwise etiologically related to the Veteran's active duty service.  

The Veteran's increased rating claims for connective tissue disorder, seborrhea of the scalp disorder, post-operative left inguinal hernia disorder, and headache disorder must be remanded to schedule the Veteran for VA examinations to determine the current severity of her symptoms.  Specifically, the Veteran underwent VA examinations for these disabilities in June 2008.  Additionally, she was afforded VA examinations for her connective tissue disorder and left inguinal hernia disabilities in May 2010.  The mere passage of time between an examination and the Board's review of a disability evaluation does not, in and of itself, trigger the need for a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, the Veteran has asserted, including during her May 2017 Board testimony, that these disabilities have worsened in severity since the most-recent examinations.  Additionally, Army hospital records, as well as recent VA treatment records further indicate that these disabilities have worsened since the June 2008 and May 2010 VA examinations.  

Accordingly, the Veteran should be scheduled for VA examinations to determine the current severity of connective tissue disorder, seborrhea of the scalp, post-operative left inguinal hernia, and headaches symptoms.  See 38 C.F.R. §§ 3.326, 3.327 (2016) (noting that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to assist in determining the nature and etiology of her current enlarged lymph nodes disorder of the left neck, submandibular, cervical, and left apical areas, if any such disorder is present.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether the Veteran currently has any diagnosable disorder manifested by enlarged lymph nodes located in the left neck, submandibular, cervical, or left apical areas.  The examiner should provide a diagnosis for any such symptoms, if present.  

b. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current enlarged lymph nodes disorder, if any such disorder is present, is caused by or otherwise related to the Veteran's active duty service. 

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2. Schedule the Veteran for an examination to evaluate the current severity of her connective tissue disorder. 

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology.  Additionally, the examiner should identify which of the Veteran's service-connected disabilities are caused by her connective tissue disorder.  The examiner should also provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's connective tissue disability.  

3. Schedule the Veteran for an examination to evaluate the current severity of her service-connected skin disability of the scalp. 

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's seborrhea of the scalp disability, including the size of the affected area and the extent this disability contributes to the Veteran's hair loss. 

4. Schedule the Veteran for an examination to evaluate the current severity of her service-connected post-operative left inguinal hernia. 

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's left inguinal hernia disability.  

5. Schedule the Veteran for an examination to evaluate the current severity of her service-connected headache disability. 

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's headache disability.  

6. After completing Step 1 through Step 5, and any other development deemed necessary to the above developments, readjudicate the claims of entitlement to service connection for an enlarged lymph nodes disorder and entitlements to increased ratings for connective tissue disorder, seborrhea of the scalp, post-operative left inguinal hernia, and headache disabilities in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and her representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


